PER CURIAM.
Ronald W. Hodgson appeals the district court’s order accepting the recommendation of the magistrate judge to uphold the Commissioner’s decision denying Hodgson’s application for disability insurance benefits and supplemental security income. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See Hodgson v. Commissioner, No. CA-00-94-1 (W.D.Va. Nov. 27, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.